Citation Nr: 0323943	
Decision Date: 09/15/03    Archive Date: 09/23/03	

DOCKET NO.  02-05 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to educational assistance pursuant to the 
provisions of 38 U.S.C.A. Chapter 30 (West 2002) for school 
attendance from September 16, 1999 to September 1, 2000.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from April 1994 to 
October 2000.

This matter arises from a January 2001 decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, that denied the benefits sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran pursued language training at the Berlitz 
Language Training Center from September 16, 1999 to May 26, 
2000, and at the Institut de Francais from August 7, 2000 to 
September 1, 2000.

3.  The language courses taken by the veteran between 
September 16, 1999, and September 1, 2000, were at 
educational institutions not approved for VA training.  

4.  The educational courses taken by the veteran from 
September 16, 1999 to September 1, 2000, were not credited 
towards his subsequent Masters of Business Administration 
Program.


CONCLUSION OF LAW

Educational assistance pursuant to 38 U.S.C.A. Chapter 30 for 
language training taken from September 16, 1999 to September 
1, 2000 is not warranted.  38 U.S.C.A. §§ 3034, 3672, 3687 
(West 2002); 38 C.F.R. §§ 21.4260, 21.7122 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be awarded educational 
assistance pursuant to 38 U.S.C.A. Chapter 30 for language 
courses taken at the Berlitz Language Training Center and the 
Institut de Francais from September 16, 1999 to September 1, 
2000, because these courses were necessary prerequisites for 
his acceptance into a Masters of Business Administration 
Training Program at the London Business School.  He 
acknowledges that he did not receive credit for the language 
courses in question, and acknowledges that the schools at 
which these courses were taken were not approved for VA 
educational benefits purposes.  

The pertinent regulations in this case are as follows.  In 
order for a post secondary educational course offered in a 
foreign country to be approved, the course, among other 
things, must lead to a standard college degree or its 
equivalent.  See 38 C.F.R. § 21.4260.  In addition, VA will 
not pay educational assistance for an enrollment in any 
course which has not been approved by a State-approving 
agency or by the VA when the latter acts as a State-approving 
agency.  VA will not pay educational assistance for an 
enrollment in any course which is not part of a veterans 
program of education unless the courses are refresher courses 
(including courses which permit the veteran to update 
knowledge and skills or be instructed in the technological 
advances which have occurred in the veteran's field of 
employment), deficiency courses, or other preparatory or 
special education or training courses necessary to enable the 
veteran to pursue an approved program of education.  See 
38 C.F.R. § 21.7122.  

In the instant case, the language courses taken by the 
veteran at the Berlitz Language Training Center and the 
Institut de Francais have not been approved for VA 


benefits.  Additionally, they do not qualify as part of the 
veteran's Masters of Business Administration Program because 
he did not receive credit for them towards his degree.  
Finally, these courses were not refresher courses, deficiency 
courses, or other preparatory or special education or 
training courses intended to update knowledge and skills in 
the specific program of education that the veteran pursued 
subsequently at the London Business School.

In view of the foregoing, educational assistance for language 
courses taken by the veteran from September 16, 1999 to 
September 1, 2000 is not payable.  This is true, 
notwithstanding that it was necessary for the veteran to be 
fluent in a second language in order to qualify for the 
Masters degree program that he subsequently pursued at the 
London Business School.  In his substantive appeal, the 
veteran acknowledged that, as an alternative, he could have 
taken the additional language courses at the London Business 
School, including courses sponsored by that institution.  
While it is unfortunate that the veteran unknowingly chose an 
avenue of training for which educational assistance is not 
payable, his lack of knowledge in this regard does not 
constitute a valid exception to the regulatory prohibitions 
cited above.  

In effect, the veteran has requested extraordinary equitable 
relief in this case; such relief exceeds the Board's 
authority.  See 38 U.S.C.A. § 503(b) (West 2002); see also, 
Schleis v. Principi, 3 Vet. App. 415, 418 (1992).  Because 
the veteran has failed to state a claim for which relief can 
be granted, his appeal must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Moreover, because the law, 
rather than the facts in this case, is dispositive, the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) is not for 
application.  In any event, the RO, in the statement of the 
case issued in April 2002, set forth the provisions of 
38 C.F.R. § 3.159 (2002), and apprised the veteran of the 
pertinent provisions of the VCAA, the evidence that he needed 
to submit and the development the VA would undertake.


ORDER

Educational assistance pursuant to 38 U.S.C.A. Chapter 30 for 
training pursued from September 16, 1999 to September 1, 2000 
is denied.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

